Citation Nr: 0916443	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder 
characterized as a fungal infection, claimed as due to 
herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board previously remanded this case 
in October 2006.

The April 2009 Informal Hearing Presentation from the 
Veteran's representative also addresses a claim for service 
connection for a low back condition, which was also addressed 
in the October 2006 Board remand.  The Appeals Management 
Center (AMC) in Washington, DC, however, granted this claim 
in December 2008.  To date, it does not appear that the 
Veteran has expressed disagreement with the assigned 
disability evaluation or the effective date of the grant, and 
this matter is accordingly not before the Board at present.


FINDING OF FACT

The Veteran has a current skin disorder, encompassing 
dermatitis, but there is no evidence of record of a direct 
etiological link between this disorder and service; the 
Veteran also has not been diagnosed with chloracne, any other 
acneform diseases consistent with chloracne, or porphyria 
cutanea tarda.


CONCLUSION OF LAW

A skin disorder characterized as a fungal infection was not 
incurred in or aggravated by service, or incurred as due to 
herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a July 2003 letter, issued prior to the appealed 
January 2004 rating decision.  A subsequent notice letter was 
furnished to him in October 2006, following the Board's 
remand.  This letter also notified the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The case has since been readjudicated in a 
January 2008 Supplemental Statement of the Case.  See 
generally Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records have been 
obtained, and there is no indication of missing private or VA 
medical records.  Rather, the claims file contains all 
relevant records of the Veteran's reported skin treatment.  
Additionally, the Veteran was afforded two VA examinations 
addressing the claimed skin disorder.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations further provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including such skin 
disorders as chloracne, other acneform diseases consistent 
with chloracne, and porphyria cutanea tarda.   See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board has reviewed the Veteran's service treatment 
records and observes that he was seen for a heat rash in June 
1970 and, on two occasions, for three red lesions on the 
stomach and groin in April 1971.  His July 1971 separation 
examination report, however, indicates that his skin was 
normal.  Similarly, in the accompanying medical history 
report, he specifically denied any history of skin diseases.

Following service, the Veteran reported an itch of the lower 
legs and an occasional itch on the right forearm during VA 
treatment in January 2001.  He was seen at a VA facility in 
May 2002 for complaints of his face breaking out when shaving 
and his buttock breaking out when he would get too hot.  The 
treatment provider noted "Agent Orange exposure?" without 
further reference to any specific findings.  A November 2002 
VA treatment record contains a diagnosis of dermatitis.  In 
May 2003, the Veteran was treated for fungal dermatitis of 
the feet.

The Veteran's September 2003 VA spine examination, conducted 
by an examiner who reviewed the claims file, revealed some 
very small reddish patches on the left lower anterior chest 
wall and a large patch of scaly red lesions covering about 
two-thirds of the left buttock.  During the examination, the 
Veteran reported having these problems dating back to 1983.  
The examiner rendered an impression of a rash on the feet and 
body, diagnosed about 1983, with the appearance of eczema 
mostly on the buttocks area.  The examiner noted that this 
"is not service-related."  

In an October 2003 treatment record, a VA physician's 
assistant stated that the Veteran had a "history of 
recurrent fungal dermatitis which may be in part due to prior 
toxin exposures."  

Following the Board's October 2006 remand, the veteran 
underwent a VA skin diseases examination in February 2007, 
again with an examiner who reviewed the claims file in its 
entirety.  This examiner described the aforementioned service 
treatment records concerning a heat rash and skin involvement 
in the stomach and groin area.  Based on the examination 
findings of slight erythema and a papular rash on the upper 
mid-back posteriorly, with no scars or disfigurement, the 
examiner opined that there was "no acne or chloracne."  
Rather, the diagnosis was dermatitis on the upper back that 
was "less likely than not" a result of any service-incurred 
or service-aggravated rash, although the examiner specified 
that this could not be definitively stated without resorting 
to speculation.

In the present case, the Board is aware of the Veteran's in-
service skin treatment but also notes that no skin problems 
were manifest at separation from service.  There is also no 
indication from any of the medical providers that the 
Veteran's current disorder was present prior to 1983, 
approximately twelve years subsequent to service.  
Significantly, the Veteran has not been diagnosed with any of 
the skin disorders listed in 38 C.F.R. § 3.309(e), precluding 
further consideration of this claim on an herbicide-related 
basis under 38 C.F.R. § 3.307(a)(6).  

The Board is aware of the October 2006 VA physician's 
assistant's opinion that the Veteran had a "history of 
recurrent fungal dermatitis which may be in part due to prior 
toxin exposures."  This opinion, however, lacks probative 
value for multiple reasons.  First of all, the reference to 
"toxin exposures" is very broad and not specific as to 
Agent Orange or any other incident of service, as opposed to 
exposure to a different toxin subsequent to service.  Second, 
assuming this statement does represent the view of the 
physician's assistant and not merely the reported history of 
the veteran, the probative value of the opinion is markedly 
reduced by the use of the word "may."  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  Finally, there is no 
indication whatsoever that the physician's assistant had the 
benefit of reviewing the claims file or any portion of the 
Veteran's medical records, or that he had treated the Veteran 
for a sufficiently extensive period of time to be aware of 
the critical medical facts needed to provide a probative 
opinion.  Rather, it appears from the claims file that the 
physician's assistant began treating the Veteran in July 
2003, nearly 32 years following his separation from service.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); but see Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (there are other means by which a 
private physician can become aware of critical medical facts, 
notably by treating the claimant for an extended period of 
time).

By contrast, the two VA examiners who found the Veteran's 
current disorder to not be related to service did review the 
Veteran's medical history, as contained in the claims file.  
While the February 2007 VA examiner noted that a definitive 
opinion could not be provided without resorting to 
speculation, he did cite extensively to the relevant service 
medical records in the claims file in reaching the conclusion 
that dermatitis of the upper back was less likely than not a 
result of service.  See Miller v. West, supra.  Consequently, 
and bearing in mind the substantial length of time between 
service and treatment for a post-service disorder, the Board 
finds these VA examination reports to have significantly 
greater probative value than the relatively cursory October 
2006 VA physician's assistant's statement.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in a 
February 2005 lay statement.  In this statement, he stated 
that he still had the rash that he had in service.  He 
described the rash as not constant, "but it does come 
back."  The Board also notes that, in his June 2003 
application, he listed 1969 as the date of onset of fungus of 
the feet and body.  

The Board has considered the probative value of the Veteran's 
contentions of continuity of symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).
The Veteran's February 2005 statement, however, conflicts 
with both his report of no skin symptomatology at separation 
from service in July 1971 and his report of skin symptoms 
only since 1983 from the September 2003 VA examination 
report.  Given the substantial inconsistencies in the 
Veteran's lay statements, the Board finds that his 
contentions, insofar as they constitute continuity of 
symptomatology evidence, lack credibility and are not to be 
accorded probative weight.  Id.

Moreover, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion as to causation and 
the date of onset of a specific diagnosis is not considered 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder 
characterized as a fungal infection, claimed as due to 
herbicide exposure in Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder characterized as a 
fungal infection, claimed as due to herbicide exposure in 
Vietnam, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


